                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


LOUIS BADALAMENTI                                       CIVIL ACTION


VERSUS                                                  NO: 19-10849


LOUISIANA DEPARTMENT
OF WILDLIFE AND FISHERIES ET AL.                        SECTION: “H”(1)




                          ORDER AND REASONS
      Before the Court is Defendant’s Motion to Dismiss (Doc. 8). For the
following reasons, the Motion is DENIED.


                               BACKGROUND
      Plaintiff Louis Badalamenti alleges that Defendants, the Louisiana
Department of Wildlife and Fisheries (LDWF) and Jack Montoucet, in his
official capacity as Secretary of the LDWF, have excluded Plaintiff from
participating in bow hunting because of his disability. Plaintiff alleges that he
suffers from diabetic neuropathy and Dupuytren’s disease in his hands,
making it difficult and painful for him to “grasp objects, perform simple

                                       1
movements, and apply force and pressure.” 1 Plaintiff alleges that his disability
makes drawing a conventional archery bow impossible, but he is able to
operate an airbow, which can be operated with little grasping or squeezing
strength. Plaintiff argues that the use of an airbow is a necessary and
reasonable accommodation for his disability. Plaintiff made a request to
Defendants to be allowed to use an airbow to hunt during the whitetail deer
archery hunting season, but Defendants denied his request outright because it
is illegal to hunt with an airbow under Louisiana law. Plaintiff now brings this
action, alleging that Defendants have violated the Americans with Disabilities
Act (ADA) and the Rehabilitation Act by refusing to provide him with a
reasonable accommodation for his disability.
         Defendants move to dismiss Plaintiff’s claims because (1) Defendants are
entitled to sovereign immunity from Plaintiff’s claims and (2) Plaintiff fails to
state a valid claim. The Court will consider these arguments in turn.


                                     LEGAL STANDARD
         A Rule 12(b)(1) motion challenges the subject matter jurisdiction of a
federal district court. “A case is properly dismissed for lack of subject matter
jurisdiction when the court lacks the statutory or constitutional power to
adjudicate the case.” 2 In ruling on a Rule 12(b)(1) motion to dismiss, the court
may rely on (1) the complaint alone, presuming the allegations to be true, (2)
the complaint supplemented by undisputed facts, or (3) the complaint


         1   Doc. 1.
         2   Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.
1998).
                                                  2
supplemented by undisputed facts and by the court’s resolution of disputed
facts. 3 The proponent of federal court jurisdiction—in this case, the Plaintiff—
bears the burden of establishing subject matter jurisdiction. 4
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 5 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw
reasonable inference that the defendant is liable for the misconduct alleged.” 6
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 7 The court need not, however,
accept as true legal conclusions couched as factual allegations. 8 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true. 9 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim. 10 The court’s review is limited to the
complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint. 11




       3 Den Norske Stats Oljesels kap As v. Heere MacVof, 241 F.3d 420, 424 (5th Cir. 2001).
       4 See Physicians Hosps. of Am. v. Sebelius, 691 F.3d 649, 652 (5th Cir. 2012).
       5 Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 547 (2007)).
       6 Id.
       7 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       8 Iqbal, 556 U.S. at 678.
       9 Id.
       10 Lormand, 565 F.3d at 255–57.
       11 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                              3
                                  LAW AND ANALYSIS
      I.        Sovereign Immunity
      First, Defendants allege that Plaintiff’s claims are barred by the doctrine
of Eleventh Amendment sovereign immunity. The Eleventh Amendment
prohibits an individual from suing a state or a state agency in federal court
“unless the state consents to suit or Congress has clearly and validly abrogated
the state’s sovereign immunity.” 12 The Fifth Circuit has held that Defendant
LDWF, a state agency, is an alter ego of the state and therefore entitled to
Eleventh Amendment immunity. 13 Accordingly, LDWF is entitled to immunity
from Plaintiff’s claims under Title II of the ADA and the Rehabilitation Act
unless Plaintiff can show that the state has waived the immunity or Congress
has abrogated it.
      A. Rehabilitation Act
      Plaintiff alleges that Defendant LDWF has waived sovereign immunity
under the Rehabilitation Act (RA) by accepting federal funding. LDWF does
not contest that it accepts federal funding under the Pittman-Robertson
Wildlife Restoration Act (PRWRA). It argues, however, that it has retained
sovereign immunity from suit under the RA because (1) the PRWRA does not
contain waiver language and (2) federal funds are not used for its archery
hunting license programs.
      Defendant’s first argument fails, as 42 U.S.C. § 2000d–7 “conditions a
state’s receipt of federal money on its waiver of Eleventh Amendment
immunity to actions under § 504 and other federal anti-discrimination

      12   Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 326 (5th Cir. 2002).
      13   Voisin’s Oyster House, Inc. v. Guidry, 799 F.2d 183, 187 (5th Cir. 1986).
                                                4
statutes.” 14 The Fifth Circuit has held that § 2000d–7 “put each state on notice
that, by accepting federal money, it was waiving its Eleventh Amendment
immunity.” “With § 2000d-7, Congress struck a bargain with the states: if a
federal statute prohibits discrimination on a certain basis by recipients of
federal money, then a state entity that receives federal money is subject to suit
in federal court for violations of that nondiscrimination provision.” 15
      LDWF next argues that while it receives federal money, that money is
not used to administer the program that is the subject of this suit. Defendant
alleges that archery hunting licenses are not implicated in the PRWRA’s
requirements to receive funding. It argues that archery hunting is purely state-
funded and regulated and therefore Louisiana did not waive its sovereign
immunity as to claims involving archery by accepting funding under the
PRWRA. Defendant does not, however, cite to any statute or case law
supporting its narrow position that sovereign immunity is only waived as to
those activities that are federally funded. Rather, § 2000d-7 specifically
addresses discrimination by “recipients” of federal funding. LDWF receives
federal funding; whether it uses that funding to regulate archery is irrelevant.
Accordingly, the state has waived sovereign immunity as to Plaintiff’s RA
claim.
      B. Title II ADA
      Defendants next argue that sovereign immunity bars Plaintiff’s claims
under Title II of the ADA. Plaintiff points out that his only claim under the


      14 Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 280 (5th Cir. 2005).
      15 Esparza v. Univ. Med. Ctr. Mgmt. Corp., No. CV 17-4803, 2017 WL 4791185, at *6
(E.D. La. Oct. 24, 2017).
                                             5
ADA is for injunctive relief against Montoucet. He argues therefore that
sovereign immunity does not apply under the Ex parte Young doctrine.
       The Ex parte Young exception permits suits by private citizens against
individual state officials solely for the purpose of enjoining the enforcement of
an unconstitutional state statute where the particular state officer defendant
has “some connection” with the act’s enforcement. 16 Defendants argue,
unconvincingly, that Ex parte Young should not apply in this case because the
relief requested by Plaintiff intrudes on the State’s sovereign interest in
managing its property, i.e., its deer. In so arguing, Defendants rely on the
Supreme Court’s decision in Idaho v. Coeur d’Alene Tribe of Idaho, which
suggests a case-by-case application of the Ex parte Young doctrine. 17 The Fifth
Circuit has recognized, however, that the majority Court in Coeur d’Alene Tribe
“would continue to apply the rule of Ex parte Young as it has been traditionally
understood.” 18 That is, “that a federal court is not barred by the Eleventh
Amendment from enjoining state officers from acting unconstitutionally, either
because their action is alleged to violate the Constitution directly or because it
is contrary to a federal statute or regulation that is the supreme law of the
land.” 19 Here, Plaintiff argues that Montoucet’s enforcement of a state law that
prohibits the use of an airbow to hunt violates federal disability discrimination
law. Accordingly, the Ex parte Young doctrine squarely applies, and Plaintiff’s
ADA claim is not barred by sovereign immunity.


       16 See Ex parte Young, 209 U.S. 123, 157 (1908).
       17 521 U.S. 261, 270 (1997).
       18 Earles v. State Bd. of Certified Pub. Accountants of La., 139 F.3d 1033, 1039 (5th

Cir. 1998).
       19 Id.

                                              6
      II.    Failure to State a Claim
      Because Defendants fail to show that they are entitled to sovereign
immunity from Plaintiff’s claims, this Court now addresses their arguments
that Plaintiff’s Complaint fails to state a claim upon which relief can be
granted. A plaintiff states a claim for relief under Title II of the ADA if he
alleges: “(1) that he has a qualifying disability; (2) that he is being denied the
benefits of services, programs, or activities for which the public entity is
responsible, or is otherwise discriminated against by the public entity; and (3)
that such discrimination is by reason of his disability.” 20 “The language of Title
II generally tracks the language of Section 504 of the Rehabilitation Act of 1973
. . . . Jurisprudence interpreting either section is applicable to both.” 21
Defendants argue that Plaintiff has failed to adequately plead any of the
elements of his claims.
      A. Qualified Disability
      First, Defendants argue that Plaintiff has not alleged facts to support a
finding that he is a qualified individual with a disability under Title II. The
ADA defines a “disability” as “a physical or mental impairment that
substantially limits one or more major life activities of such individual; a record
of such an impairment; or being regarded as having such an impairment.” 22
Plaintiff’s Complaint alleges the following physical impairments: amputation
of his lower extremities, diabetic neuropathy with nerve damage in both hands,
and Dupuytren’s disease in both hands. Defendants argue, however, that


      20 Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011).
      21 Hainze v. Richards, 207 F.3d 795, 799 (5th Cir. 2000).
      22 42 U.S.C. § 12102(1).

                                             7
Plaintiff cannot show that his disability limits a major life activity because
hunting via archery does not constitute a major life activity under the ADA.
      Under the ADA, “major life activities include, but are not limited to,
caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping,
walking, standing, lifting, bending, speaking, breathing, learning, reading,
concentrating, thinking, communicating, and working.” 23 Plaintiff does not
allege that bow hunting is a major life activity. Rather, he alleges that his
impairments prevent him from opening doors, lifting, performing tight
grasping maneuvers, and applying force or pressure. He argues that his
impairments substantially limit the major life activities of performing manual
tasks and lifting. Accordingly, under the plain language of the ADA, Plaintiff’s
Complaint sufficiently alleges a qualified disability—a physical impairment
that substantially limits one or more major life activities. Defendants do not
cite to any case supporting their position that, in order to qualify as disabled
under the ADA, a plaintiff’s claim must implicate a major life activity.
Defendants’ argument therefore fails.
      B. Denial of Benefits
      Second, Defendants argue that Plaintiff has not alleged facts supporting
his claim that Defendants denied him the opportunity to hunt via archery
where his requested accommodation is unreasonable and there are several
reasonable accommodations already offered under state law that would allow
him to hunt via archery despite his disability. This Court holds that the
reasonableness of Plaintiff’s accommodation request or his ability to utilize


      23   Id. § 12102(2).
                                        8
other accommodations are inappropriate inquiries at the motion to dismiss
stage. Plaintiff “does not need to prove the reasonableness of his
accommodation request in order to survive a motion to dismiss.” 24 Accordingly,
Defendants’ argument fails.
      C. By Reason of Disability
      Next, Defendants argue that Plaintiff’s Complaint fails to demonstrate
facts supporting his claim that Defendants’ denial of his request to hunt with
an airbow was “by reason of his disability.” Defendants argue that the law
prohibiting use of an airbow to hunt applies equally to all hunters and
therefore Plaintiff was not discriminated against on the basis of his disability.
       Defendants’ argument is misguided. “The ADA and the Rehabilitation
Act impose upon public entities an affirmative obligation to make reasonable
accommodations for disabled individuals.” 25 “By requiring reasonable
accommodation, the ADA shifts away from similar treatment to different
treatment of the disabled by accommodating their disabilities.” 26 Indeed, “[t]he
purpose of the ADA’s reasonable accommodation requirement is to guard
against the facade of ‘equal treatment’ when particular accommodations are
necessary to level the playing field.” 27 Plaintiff has sufficiently alleged that
Defendants failed to accommodate his disability or even entertain his request
for an accommodation.




      24  Falls v. Hous. Auth. of Jefferson Par., No. CV 15-6501, 2016 WL 1366389, at *6
(E.D. La. Apr. 6, 2016).
       25 Cadena v. El Paso Cty., 946 F.3d 717, 723 (5th Cir. 2020).
       26 Riel v. Elec. Data Sys. Corp., 99 F.3d 678, 681 (5th Cir. 1996).
       27 McGary v. City of Portland, 386 F.3d 1259, 1267 (9th Cir. 2004).

                                               9
      D. Defendants’ Authority to Grant Relief
      Finally, Defendants argue that Plaintiff cannot succeed on his claims
because Defendants have no authority to grant the relief sought. Specifically,
they argue that because state law prohibits the use of an airbow to hunt, they
do not have the authority to allow Plaintiff to use an airbow to hunt in violation
of state law. Defendants again miss the mark. It is well-settled that a federal
court can order a state entity to refrain from violating federal law. 28 If
compliance with state law was a defense to a suit under Ex parte Young, “there
would be precious few Young suits. State-law compliance is in fact a
characteristic circumstance of most cases maintained under Young, which are
brought not because the defendant officials are mavericks under state law but
because the state law is claimed to violate federal law made controlling by the
Supremacy Clause.” 29 Accordingly, this argument too fails.


                                      CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


                         New Orleans, Louisiana this 10th day of February, 2020.


                                            ____________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE




      28   See Ex parte Young, 209 U.S. at 159.
      29   Coeur d’Alene Tribe of Idaho, 521 U.S. at 310–11 (Souter, J., dissenting).
                                              10
